OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 18, 1970, under the name of Marc Alan Rosenberg.
On July 7, 1981, in the United States District Court for the Eastern District of New York, the respondent was found guilty of two counts of violating subdivision (b) of section 201, section 2 and section 371 of title 18 of the United States Code, to wit, he knowingly, unlawfully and willfully conspired to commit an offense against the United States and he unlawfully, willfully and knowingly directly and indirectly, gave, offered or promised a sum of money to an agent of the Internal Revenue Service, with intent to influence the agent in the performance of an official act. Said crime is a Federal felony and is cognizable as a class D felony in New York (see Penal Law, § 200.00, bribery in the second degree). The respondent was sentenced on each of the two counts to 18 months imprisonment, said sentences to run concurrently.
*376Pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a crime which, if committed in New York, would constitute a felony in this State.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Gulotta, JJ., concur.